

FIRST AMENDMENT


TO THE


KEYSIGHT TECHNOLOGIES, INC. RETIREMENT PLAN


WHEREAS, Keysight Technologies, Inc. (the “Company”) maintains the Keysight
Technologies, Inc. Retirement Plan (Effective as of August 1, 2014) (the
“Retirement Plan”) for the benefit of its employees and certain individuals who
are employees of a “Participating Company” (as defined in the Retirement Plan);
and


WHEREAS, pursuant to Section 15(a) of the Retirement Plan, the Company, its
Senior Vice President of Human Resources and its General Counsel each have the
authority to amend the Retirement Plan; and


WHEREAS, the Company desires to amend the Retirement Plan to limit eligibility
to participate in the Plan to those individuals who are current participants in
the Retirement Plan and individuals who are employed by a Participating Company
on the United States payroll prior to August 1, 2015, and to certain of those
individuals who terminate employment with a Participating Company and are then
subsequently rehired by a Participating Company.


NOW, THEREFORE, effective August 1, 2015, the Company adopts this First
Amendment to the Keysight Technologies, Inc. Retirement Plan (the “First
Amendment”), as follows:


1.    Section 2(a), (b), (c) and (d) of the Retirement Plan are amended,
effective August 1, 2015, to read in their entirety as follows:


“SECTION 2.    ELIGIBILITY, PARTICIPATION AND VESTING
(a)    Commencement of Participation by Former Agilent Employees.


(i)    Each Former Agilent Employee who was a Keysight Group Employee and who
was a “participant” in the Agilent RP immediately prior to August 1, 2014
commenced participation in this Plan on August 1, 2014.


(ii)    Each Former Agilent Employee who was a Subsequently Transferred Keysight
Employee shall automatically commence participation in the Plan as of his or her
Transfer Date.



1



--------------------------------------------------------------------------------



(iii)    If a Former Agilent Employee who did not become a Participant in this
Plan on August 1, 2014, or the Transfer Date, as applicable, is employed by a
Participating Company after November 1, 2014 and prior to August 1, 2015, he or
she shall automatically commence participation in the Plan on the later of:


(A)    The November 1 or May 1 coincident with or next following the date he or
she completes two Years of Service before or after employment with a
Participating Company; or


(B)    The date he or she becomes an Eligible Employee following employment with
a Participating Company.


(b)    Commencement of Participation by Former HP Employees. If a Former HP
Employee who did not become a Participant in the Agilent RP on May 1, 2000 is
employed by a Participating Company prior to August 1, 2015, he or she shall
automatically commence participation in the Plan on the later of:


(A)    The November 1 or May 1 coincident with or next following the date he or
she completes two Years of Service before or after employment with a
Participating Company; or


(B)    The date he or she becomes an Eligible Employee following employment with
the Participating Company.


(c)    Commencement of Participation by Other Eligible Employees. Each other
Eligible Employee shall automatically commence participation in the Plan on the
later of:


(A)    The November 1 or May 1 coincident with or next following the date he or
she completes two Years of Service; or


(B)    the date he or she first becomes an Eligible Employee.


(d)    Reemployed Employees. If a former Employee is reemployed by a
Participating Company and is an Eligible Employee, he or she shall automatically
commence or recommence participation in the Plan on the later of:



2



--------------------------------------------------------------------------------



(i)    The November 1 or May 1 coincident with or next following the date he or
she completes two Years of Service before or after reemployment with a
Participating Company; or


(ii) The date he or she becomes an Eligible Employee following reemployment with
a Participating Company.


If an individual who is an Employee terminates employment with a member of the
Affiliated Group for any reason (whether such individual commenced participation
in the Plan pursuant to Section 2(a), 2(b) or 2(c)), such that the individual
becomes a former Employee, the provisions of this Section 2(d) shall govern the
individual’s eligibility to participate in the Plan upon the individual’s
reemployment with a Participating Company, and Section 2(a), 2(b) and 2(c) shall
not govern such eligibility. Notwithstanding any other provision of the Plan to
the contrary, an individual shall not commence or recommence participation in
the Plan unless such individual was employed by a Participating Company on U.S.
payroll prior to August 1, 2015.”


2.    Section 16 of the Retirement Plan is amended by adding the following to
the end of the definition of “Eligible Employee” in Section 16(v):


“Notwithstanding the foregoing, effective August 1, 2015, (i) an individual
shall not be an “Eligible Employee” under the Plan unless the individual is
employed by a Participating Company on U.S. payroll prior to August 1, 2015, and
(ii) an individual shall not be an “Eligible Employee” under the Plan if the
individual has incurred five or more consecutive Breaks in Service.


IN WITNESS WHEREOF, the undersigned has caused this First Amendment to be
adopted effective as of August 1, 2015.
        
KEYSIGHT TECHNOLOGIES, INC.


By: /s/ Ingrid Estrada    
Ingrid Estrada, Senior Vice President
Human Resources
                



3

